Exhibit 10.1

FIRST AMENDMENT TO

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of March 23, 2006, among MARKWEST HYDROCARBON,
INC., a Delaware corporation, as borrower (the “Borrower”), the undersigned
Guarantors (collectively, the “Guarantors”), ROYAL BANK OF CANADA, as
Administrative Agent for the Lenders parties to the hereinafter defined Credit
Agreement (in such capacity, the “Administrative Agent”), and the undersigned
L/C Issuer and Lenders.

Reference is made to the First Amended and Restated Credit Agreement dated as of
January 31, 2006 among Borrower, the Administrative Agent, the L/C Issuer and
the Lenders parties thereto (the “Credit Agreement”).  Unless otherwise defined
in this Amendment, capitalized terms used herein shall have the meanings set
forth in the Credit Agreement; all section and schedule references herein are to
sections and schedules in the Credit Agreement; and all paragraph references
herein are to paragraphs in this Amendment.

RECITALS

A.            The Borrower has requested that the Credit Agreement be amended in
certain respects.

B.            Subject to the terms and conditions of this Amendment, the
Administrative Agent, the L/C Issuer and the other Lenders are willing to agree
to such amendment.

Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:

Paragraph 1.        Amendments. Effective as of the First Amendment Effective
Date, the Credit Agreement is amended as follows:

1.1          Definitions. Section 1.01 of the Credit Agreement is amended as
follows:

(a)           The following definition is amended in its entirety to read as
follows:

“Agreement means this First Amended and Restated Credit Agreement as amended by
the First Amendment to Credit Agreement.”

(b)           The following definitions are inserted alphabetically into Section
1.01 of the Credit Agreement:

“First Amendment Effective Date means the date the First Amendment to Credit
Agreement by its terms becomes effective among the parties thereto.”

“First Amendment to Credit Agreement means that certain First Amendment to First
Amended and Restated Credit Agreement dated as of March

 

1

--------------------------------------------------------------------------------


 

    , 2006, among the Borrower, the Guarantors, Royal Bank of Canada, as
Administrative Agent, the L/C Issuer and the Lenders.”

(c)           Section 7.08(b) of the Credit Agreement is amended in its entirety
to read as follows:

“(b) (i) the Borrower (A) may make Restricted Payments in an amount equal to
$0.125 per share declared prior to the Restatement Date and payable in February,
2006 and (B) may declare and make Restricted Payments if (y) Borrower maintains
Freely Available Cash Reserves of not less than $18,000,000 as of the date of
such declaration and payment after giving pro forma effect to such Restricted
Payment;  provided, through December 31, 2006, the $18,000,000 amount shall be
reduced to $10,000,000 if and to the extent (on a dollar for dollar basis)
Borrower pre-purchases natural gas in connection with Borrower’s third fiscal
quarter of 2006 and first fiscal quarter of 2007 monetary obligations under the
Columbia/Triana Agreement; provided further if the Columbia/Triana Agreement is
restructured so as to eliminate the monetary obligation of the Borrower
thereunder in a manner satisfactory to the Administrative Agent (and such is
confirmed in writing by the Administrative Agent), then the Borrower need have
Freely Available Cash Reserves of not less than $5,000,000 or (z) after giving
pro forma effect to such Restricted Payment, such Restricted Payment together
with all prior Restricted Payments made by Borrower on or after September 30,
2005 do not exceed 50% of Borrower’s Consolidated Net Income commencing with the
fiscal quarter ending September 30, 2005 and (ii) any Guarantor may make
redemptions of, or purchase equity interest in, the Borrower or any Guarantor
from employees of the Borrower or such Guarantor; provided, that at the time
each Restricted Payment is made or any purchase or redemption is made no Default
or Event of Default exists or would result therefrom; provided further that the
aggregate amount expended in any consecutive 12-month period for purchases or
redemptions pursuant to clause (ii) above shall not exceed $100,000.”

(d)           Section 7.15(c) of the Credit Agreement is amended in its entirety
to read as follows:

“(c)         Minimum Freely Available Cash Reserves.  Borrower shall have, as of
each fiscal quarter end beginning with the fiscal quarter ending March 31, 2006,
Freely Available Cash Reserves of not less than $13,000,000; provided, for all
fiscal quarters ending on or before December 31, 2006, the $13,000,000 amount
shall be reduced to $5,000,000 if and to the extent (on a dollar for dollar
basis) Borrower pre-purchases natural gas in connection with Borrower’s third
fiscal quarter of 2006 and first fiscal quarter of 2007 monetary obligations
under the Columbia/Triana Agreement; provided further, if the Columbia/Triana
Agreement is restructured so as to eliminate the monetary obligation of the
Borrower thereunder in a manner satisfactory to the Administrative Agent (and
such is confirmed in writing by the Administrative Agent), then the Borrower
shall no longer have to maintain Freely Available Cash Reserves.”

 

(e)           Schedule 3 to the Compliance Certificate attached to the Credit
Agreement as Exhibit C is amended and replaced with Schedule 3 attached to this
First Amendment.  Any reference in the Credit Agreement after the First
Amendment Effective Date to Schedule 3 shall be deemed to refer to Schedule 3 as
amended hereby.

 

2

--------------------------------------------------------------------------------


 

 Paragraph 2.       Effective Date. This Amendment shall not become effective
until the date (such date, the “First Amendment Effective Date”) the
Administrative Agent receives all of the agreements, documents, certificates,
instruments, and other items described below:

 

(a)           this Amendment, executed by the Borrower, the Guarantors, and each
other Lender and the L/C Issuer; and

(b)           such other assurances, certificates, documents and consents as the
Administrative Agent may require.

Paragraph 3.        Acknowledgment and Ratification. As a material inducement to
the Administrative Agent and the Lenders to execute and deliver this Amendment,
each of the Borrower and the Guarantors (i) consents to the agreements in this
Amendment, (ii) agrees and acknowledges that the execution, delivery, and
performance of this Amendment shall in no way release, diminish, impair, reduce,
or otherwise affect the respective obligations of the Borrower or any Guarantor
under the Loan Documents to which it is a party, which Loan Documents shall
remain in full force and effect, and all rights thereunder are hereby ratified
and confirmed.

Paragraph 4.        Representations. As a material inducement to the
Administrative Agent and the Lenders to execute and deliver this Amendment, each
of the Borrower and the Guarantors represents and warrants to the Administrative
Agent and the Lenders that as of the First Amendment Effective Date and as of
the date of execution of this Amendment, (a) all representations and warranties
in the Loan Documents are true and correct in all material respects as though
made on the date hereof, except to the extent that any of them speak to a
different specific date, and (b) no Default or Event of Default exists.

Paragraph 5.        Expenses, Funding Losses.  The Borrower shall pay on demand
all reasonable costs, fees, and expenses paid or incurred by the Administrative
Agent incident to this Amendment, including, without limitation, Attorney Costs
in connection with the negotiation, preparation, delivery, and execution of this
Amendment and any related documents, filing and recording costs, and the costs
of title insurance endorsements.

Paragraph 6.        Miscellaneous. This Amendment is a “Loan Document” referred
to in the Credit Agreement.  The provisions relating to Loan Documents in
Article X of the Credit Agreement are incorporated in this Amendment by
reference.  Unless stated otherwise (a) the singular number includes the plural
and vice versa and words of any gender include each other gender, in each case,
as appropriate, (b) headings and captions may not be construed in interpreting
provisions, (c) this Amendment must be construed, and its performance enforced,
under Texas law and applicable  federal law, (d) if any part of this Amendment
is for any reason found to be unenforceable, all other portions of it
nevertheless remain enforceable, and (e) this Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document, and all of those counterparts must be construed together to
constitute the same document.

 

3

--------------------------------------------------------------------------------


 

Paragraph 7.        ENTIRE AGREEMENT. THIS AMENDMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS AMENDMENT AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

Paragraph 8.        Parties. This Amendment binds and inures to the benefit of
the Borrower, the Guarantors, the Administrative Agent, the L/C Issuer, the
other Lenders, and their respective successors and assigns.

Paragraph 9.        Further Assurances. The parties hereto each agree to execute
from time to time such further documents as may be necessary to implement the
terms of this Agreement.

The parties hereto have executed this Amendment in multiple counterparts to be
effective as of the First Amendment Effective Date.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

MARKWEST HYDROCARBON, INC.,

 

a Delaware corporation, as Borrower

 

 

 

By:

/s/ ANDREW L. SCHROEDER

 

 

Andrew L. Schroeder

 

 

Vice President, Treasurer and Assistant Secretary

 

5

--------------------------------------------------------------------------------


 

 

MARKWEST ENERGY GP, L.L.C.,

 

a Delaware corporation, as a Guarantor

 

 

 

 

 

By:

/s/ ANDREW L. SCHROEDER

 

 

Andrew L. Schroeder

 

 

Vice President and Treasurer

 

 

 

 

 

 

 

 

MARKWEST MICHIGAN, INC.,

 

a Colorado corporation, as a Guarantor

 

 

 

 

 

By:

/s/ ANDREW L. SCHROEDER

 

 

Andrew L. Schroeder

 

 

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

MARKWEST RESOURCES, INC.,

 

a Colorado corporation, as a Guarantor

 

 

 

 

 

By:

/s/ ANDREW L. SCHROEDER

 

 

Andrew L. Schroeder

 

 

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

MATREX, L.L.C.,

 

a Michigan limited liability company,

 

as a Guarantor

 

 

 

 

 

By:

MARKWEST RESOURCES, INC.,

 

 

a Colorado corporation,

 

 

its managing member

 

 

 

 

 

 

By:

/s/ ANDREW L. SCHROEDER

 

 

 

Andrew L. Schroeder

 

 

 

Vice President and Treasurer

 

6

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as Administrative Agent

 

 

 

By:

/s/ DAVID WHEATLEY

 

Name:

David Wheatley

 

Title:

Manager, Agency

 

 

 

 

 

 

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

and L/C Issuer

 

By:

/s/ JASON YORK

 

Name:

Jason York

 

Title:

Attorney-in-Fact

 

7

--------------------------------------------------------------------------------


 

US BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ MONTE E. DECKERD

 

Name:

Monte E. Deckerd

 

Title:

Vice President

 

8

--------------------------------------------------------------------------------


 

 

BANK OF OKLAHOMA,

 

as a Lender

 

 

 

 

 

By:

/s/ MICHAEL M. LOGAN

 

Name:

Michael M. Logan

 

Title:

Senior Vice President

 

9

--------------------------------------------------------------------------------


ANNEX I

For the Quarter/Year ended                                         (“Statement
Date”)

SCHEDULE 3

to the Compliance Certificate

($ in 000’s)

 

 

I.

Section 7.04 — Indebtedness

 

 

 

 

 

 

 

A.

Obligations existing under any Swap Contract permitted by Section 7.04(c)

 

 

 

 

 

 

 

 

B.

Outstanding Principal Amount of Purchase Money Indebtedness for fixed or capital
assets permitted by Section 7.04(d) (may not exceed $1,000,000)

 


$      

 

 

 

 

 

 

C.

Outstanding Principal Amount of other Indebtedness permitted by Section
7.04(e) (may not exceed $1,000,000)

 


$      

 

 

 

 

 

II.

Section 7.08 — Restricted Payments; Distributions and Redemptions

 

 

 

 

 

 

 

A.

Freely Available Cash Reserves as of Statement Date (see Credit Agreement
definition of “Freely Available Cash Reserves”):

 

 

 

 

 

 

 

 

 

1.

Cash Equivalents.

 

$      

 

 

 

 

 

 

 

 

2.

Government bonds.

 

$      

 

 

 

 

 

 

 

 

3.

Investments in master limited partnerships (not to exceed $10,000,000).

 


$      

 

 

 

 

 

 

 

 

4.

Total of Line II.A.1 + Line II.A.2 + Line II.A.3.

 

$      

 

 

 

 

 

 

 

 

5.

Has the Columbia/Triana Agreement been restructured?

 

Yes/No

 

 

 

 

 

 

 

 

6.

Has Borrower pre-purchased natural gas relating to its make-whole obligations
for the third quarter of 2006 and first quarter of 2007?

 


Yes/No

 

 

 

 

 

 

 

 

7.

Dollar amount of pre-purchased natural gas relating to Borrower’s make-whole
obligations for the third quarter of 2006 and first quarter of 2007

 


$      

 

 

 

 

 

 

 

 

8(a).

For periods ending on or before December 31, 2006, if the answer to Line II.A.5
is “No”, is Line II.A.4 greater than the greater of (i) $18,000,000 minus Line
II.A.7 and (ii) $10,000,000)? If so, to the extent of such excess Borrower may
make a Restricted Payment if no Default or Event of Default exists

 


Yes/No
Amount of excess: $      

 

10

--------------------------------------------------------------------------------


 

 

 

8(b).

For periods ending after December 31, 2006, if the answer to Line II.A.5 is
“No”, is Line II.A.4 greater than $18,000,000? If so, to the extent of such
excess Borrower may make a Restricted Payment if no Default or Event of Default
exists

 



Yes/No
Amount of excess: $      

 

 

 

 

 

 

 

 

9.

If the answer to Line II.A.5 is “Yes” is Line II.A.4 greater than $5,000,000? If
so, to the extent of such excess Borrower may make a Restricted Payment if no
Default or Event of Default exists

 


Yes/No
Amount of excess: $      

 

 

 

 

 

 

 

 

10.

As an alternative to Restricted Payments permitted under Line II.A.8(a), Line
II.A.8(b) or Line II.A.9

 

 

 

 

 

 

 

 

 

 

11.

Borrower’s Consolidated Net Income commencing with the fiscal quarter ending
September 30, 2005 through and including the Statement Date:

 


$      

 

 

 

 

 

 

 

 

12.

50% of Line II.A.11:

 

$      

 

 

 

 

 

 

 

 

13.

Total of Restricted Payments made on or after September 30, 2005 through and
including Statement Date:

 


$      

 

 

 

 

 

 

 

 

14.

Excess of Line II.A.12 over Line II.A.13:

 

$      

 

 

 

 

 

 

 

 

15.

Is Line II.A.12 greater than Line II.A.13? Is so, to the extent of such excess
Borrower make a Restricted Payment if no Default or Event of Default exists

 


Yes/No
Amount of excess: $      

 

 

 

 

 

 

III.

Section 7.15(a) — Leverage Ratio

 

 

 

 

 

 

 

 

 

A.

Consolidated Funded Debt (borrowed money indebtedness, Capital Leases, and
Synthetic Leases)

 


$      

 

 

 

 

 

 

 

B.

Consolidated EBITDA for four consecutive fiscal quarters ending on the Statement
Date (“Subject Period”) (see Credit Agreement definition of “Consolidated
EBITDA”):

 


$      

 

 

 

 

 

 

 

C.

Leverage Ratio (Line III.A. divided by Line III.B)

 

 

 

 

 

 

 

 

 

D.

Is Leverage Ratio greater than 3.5 to 1.0

 

Yes/No

 

 

 

 

 

 

IV.

Section 7.15(b) — Minimum Consolidated Tangible Net Worth (as calculated
pursuant to Credit Agreement)

 

 

 

11

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

A.

80% of Consolidated Tangible Net Worth at September 30, 2005

 

$34,000,000

 

 

 

 

 

 

 

B.

Consolidated Tangible Net Worth at Statement Date

 

$      

 

 

 

 

 

 

 

C.

50% of Consolidated Net Income after September 30, 2005:

 

$      

 

 

 

 

 

 

 

D.

100% of proceeds of all equity issued subsequent to January 31, 2006:

 

$      

 

 

 

 

 

 

 

E.

Sum of Line IV.A + Line IV.C + Line IV.D):

 

$      

 

 

 

 

 

 

 

F.

Is Line IV.E equal to or greater than Line IV.B):

 

Yes/No

 

 

 

 

 

 

V.

Section 7.15(c) — Freely Available Cash Reserves (required for fiscal quarters
beginning with the fiscal quarter ending March 31, 2006)

 

 

 

 

 

 

 

 

 

A.

Freely Available Cash Reserves as of Statement Date (see Credit Agreement
definition of “Freely Available Cash Reserves”) for each fiscal quarter ending
on or after March 31, 2006:

 

 

 

 

 

 

 

 

 

 

1.

Cash Equivalents.

 

$      

 

 

 

 

 

 

 

 

2.

Government bonds.

 

$      

 

 

 

 

 

 

 

 

3.

Investments in master limited partnerships (not to exceed $10,000,000).

 


$      

 

 

 

 

 

 

 

 

4.

Total of Line V.A.1 + Line V.A.2 + Line V.A.3.

 

$      

 

 

 

 

 

 

 

 

5.

Has Borrower pre-purchased natural gas relating to its make-whole obligations
for the third quarter of 2006 and first quarter of 2007?

 


Yes/no

 

 

 

 

 

 

 

 

6.

Dollar amount of pre-purchased natural gas relating to Borrower’s make-whole
obligations for the third quarter of 2006 and first quarter of 2007

 


$      

 

 

 

 

 

 

 

 

7(a).

For periods ending on or before December 31, 2006, if the answer to Line V.A.5
is “No”, is Line V.A.4 at least $13,000,000?

 


Yes/No

 

12

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

7(b).

For periods ending on or before December 31, 2006, if the answer to Line V.A.5
is “Yes”, is Line V.A. greater than the greater of (i) $13,000,000 minus Line
V.A.6 and (ii) $5,000,000)?

 

Yes/No

 

 

 

 

 

 

 

 

7(c).

For periods ending after December 31, 2006, is Line V.A.5 at least $13,000,000?

 


Yes/No

 

 

 

 

 

 

 

 

8.

Has the Columbia/Triana Agreement been restructured

 

Yes/No

 

 

 

 

 

 

 

 

9.

If the answer to Line V.A.8 is “No”, the answer to Line V.A.7(a), Line V.A.7(b)
and Line V.A.7(c) must be “Yes”;
If the answer to Line V.A.8 is “yes” then the answer to Line V.A.7(a), Line
V.A.7(b) and Line V.A.7(c) can be either “Yes” or “No”; there is no required
available cash reserve if the Columbia/Triana Agreement has been restructured



 

 

 

 

13

--------------------------------------------------------------------------------